DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 201910327082.3 filed in China on April 23, 2019.  It is noted, however, that Applicant has not filed a certified copy of the application as required by 37 CFR § 1.55.

Election/Restrictions
Applicant’s election of Group III, Claims 12-19 (as identified in the Restriction Requirement of 1/13/2022), is acknowledged.  Election was made without traverse in the reply filed on 2/24/2022, in which Claims 1-11 were cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 17-19 recite the phrases:  “the third polarizer”, “the third camera”, “the second display module”, and “the second camera”.  However, these phrases lack antecedent basis because there are no earlier recited third polarizer, third camera, second display module, or second camera in Claim 12, from which Claims 17-19 depend.  Thus, it is unclear what these phrases are referring to.  For examination, these phrases will be treated as:  “a third polarizer”, “a third camera”, “a second display module”, and “a second camera”, respectively.
It is believed that Claims 17-19 may have been intended to depend from Claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al., US 2020/0117034 (cited in the Restriction Requirement of 1/13/2022).
Regarding Claim 12, Yin discloses:  A terminal, wherein the terminal comprises (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first display module and a first camera (LCD display components and component body 409 which may be a camera; paragraphs [0025], [0070]-[0086] and FIG. 4 of Yin, but see especially paragraph [0081] of Yin);
the first display module comprises a first substrate and a second substrate disposed oppositely (the liquid crystal display [LCD] has a second substrate 403b and a first substrate 403a; Abstract and paragraph [0078] and FIG. 4 of Yin);
a first polarizer is disposed on a side of the first substrate away from the second substrate, (second polarizer 402b is disposed on a side of second substrate 403b away from first substrate 403a; FIG. 4 of Yin);
a second polarizer is disposed on a side of the second substrate away from the first substrate, (first polarizer 402a is disposed on a side of first substrate 403a away from second substrate 403b; FIG. 4 of Yin); and
a first blind hole is defined in the first polarizer (a lower-side pin-though-hole 410 is defined in second polarizer 402b; FIG. 4 of Yin); and
at least one anti-reflective film is disposed in the first blind hole (AR antireflective film 411 is disposed in the pin-though-hole 410 defined in second polarizer 402b; FIG. 4 of Yin);
a fourth blind hole is defined in the second polarizer (an upper-side pin-though-hole 410 is defined in first polarizer 402a; FIG. 4 of Yin); and 
the first camera is disposed in a position corresponding to the fourth blind hole (component body 409 is disposed in a position corresponding to the upper-side pin-

Regarding Claim 14, Yin discloses:  wherein the second substrate is a first array substrate, the first array substrate comprises an array film, and the array film only comprises a buffer layer (an ITO layer is formed on the lower surface of the first substrate 403a, wherein an ITO layer is still retained in several pin-through-holes 410, and is connected to a corresponding electrical signal to control pixels of the display device; paragraphs [0085], [0086] and FIG. 4 of Yin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yin, or alternatively, as being unpatentable over Yin in view of Cho et al., US 2015/0175809.
Regarding Claim 13, Yin does not appear to explicitly disclose:  wherein a number of the at least one anti-reflective film is a predetermined number such that transmittance of transmitted light is not less than 96%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed because Yin discloses the desirability of effecting a high transmittance due to the presence of the AR antireflective film 411, and specifically discloses that the number of AR antireflective films 411 may be correspondingly increased according to a specific case, to improve a transmittance, as required by an LCD display device (see, e.g., paragraphs [0081], [0091] of Yin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pre-determined number of anti-reflective film(s) to achieve a transmittance of 96% or more, in accordance with known effects of increasing a number of anti-reflective films to provide a desired high transmittance, as evidenced by paragraphs [0081], [0091] of Yin.
Furthermore, Cho is related to Yin with respect to display devices having anti-reflection films.
Cho teaches:  wherein a number of the at least one anti-reflective film is a predetermined number such that transmittance of transmitted light is not less than 96%
Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the high transmittance of Cho for the device of Yin because such level of transmittance ensures excellent anti-reflection, as taught in paragraphs [0042], [0067] of Cho.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Kang et al., US 2011/0018430.
Regarding Claim 15, Yin discloses:  wherein the second substrate is a second array substrate, and the second array substrate comprises an array film (an ITO layer is formed on the lower surface of the first substrate 403a, wherein an ITO layer is still retained in several pin-through-holes 410, and is connected to a corresponding electrical signal to control pixels of the display device; paragraphs [0085], [0086] and FIG. 4 of Yin).
Yin does not appear to explicitly disclose:  the array film comprises a buffer layer, a gate insulation layer, an electrodeless layer, a pixel definition layer, an interlayer dielectric layer and an insulation layer.
Kang is related to Yin with respect to liquid crystal display device.
Kang teaches:  the array film comprises a buffer layer, a gate insulation layer, an electrodeless layer, a pixel definition layer, an interlayer dielectric layer and an insulation layer (buffer layer 110, gate insulating layer 130, semiconductor layer 120, pixel defining layer 170, interlayer insulating layer 140, and planarization layer 150; paragraphs [0017]-[0033] and FIG. 2 of Kang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the array film components of Kang for the device of Yin because such components comprise the necessary components for a functioning pixel of a display device, as taught in paragraphs [0005]-[0008], [0018]-[0020], [0030], [0031] of Kang.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, or alternatively, as being unpatentable over Yin in view of Murai, US 2018/0040268.
Regarding Claims 16 and 17, as best understood, Yin does not appear to disclose:
wherein the terminal comprises a second display module and a second camera;
the second display module comprises a third substrate and a fourth substrate disposed oppositely;
a third polarizer is disposed on a side of the third substrate away from the fourth substrate;
a fourth polarizer is disposed on a side of the fourth substrate away from the third substrate;
a second blind hole is defined in the third polarizer, and at least one anti-reflective film is disposed in the second blind hole;
a fifth blind hole is defined in the fourth polarizer, and the second camera is disposed in a position corresponding to the fifth blind hole;
wherein a third blind hole is defined in the third polarizer, and the third camera is disposed in a position corresponding to the third blind hole.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).
In the present case, the limitations recited in Claims 16 and 17 are merely duplication of parts which are recited earlier in Claim 12, and arranged in the same corresponding manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional components for the device 
Furthermore, Murai is related to Yin with respect to liquid crystal display device.
Murai teaches a terminal having a second display and second camera, and that such configuration can enable separate images and detection of failure, and in the event of display failure, to act accordingly by using the functioning display to display a preferred image, or to shut down power to a non-active display to conserve power (see, e.g., paragraphs [0030]-[0032], [0044]-[0048] FIGS. 1-5 of Murai).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide duplication of the parts of Yin, because such duplication of parts, and even a possible utility of doing so, was in fact in known, as taught in paragraphs [0030]-[0032], [0044]-[0048] FIGS. 1-5 of Murai.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, or as being unpatentable over Yin view of Murai, or as being unpatentable over Yin in view of Murai and further in view of Nader, US 2010/0283860.
Regarding Claims 18 and 19, as best understood, Yin or Yin-Murai does not appear to explicitly disclose:  (A) wherein the first display module, the first camera, the second display module, and the second camera of the terminal are all located on a same side of the terminal; or (B) wherein the first display module and the first camera are located on a side of the terminal, and the second display module and the second camera are located on another side of the terminal.
However, it has been held that rearrangement of parts is an obvious modification when such rearrangement will not modify the operation of a device.  MPEP § 2144.04, Section VI, Subsection C, citing In re Japikse
In the present case, placing the display and camera of Yin or Yin-Murai on a same side or different sides is merely a rearrangement of parts which would not modify the operation of the device of Yin or Yin-Murai because both arrangements would result in image capture and image display to a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either arrangement of parts for the device of Yin or Yin-Murai in accordance with mere rearrangement of parts.
Furthermore, Nader is related to Yin and Murai with respect to display device having camera therein.
Nader teaches a second camera and second display at opposite sides of a device (see, e.g., paragraphs [0087]-[0090] and FIGS. 2a, 2b, 2c, 3 of Nader).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select either side of the device of Yin or Yin-Murai for placement of display and camera because such arrangement was known in the art and can provide a further benefit of differentiating a function of different displays such as touchscreen versus non-touchscreen, as evidenced by paragraphs [0087]-[0090] and FIGS. 2a, 2b, 2c, 3 of Nader.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872